Citation Nr: 9929480	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  97-20 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim for a heart condition (induced by 
hypertension).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied the appellant's 
application to reopen his claim for service connection for a 
heart condition.  The appellant's notice of disagreement was 
received in June 1997, the RO issued its statement of the 
case in July 1997, and the appellant's substantive appeal (VA 
Form 9) was received in July 1997.  The appellant testified 
before a hearing officer at the RO in May 1998, and before 
the undersigned Board member at hearing conducted at the RO 
in June 1999.


REMAND

Applicable laws and regulations governing entitlement to VA 
benefits make certain distinctions depending on the type of 
duty status of the claimant.  38 U.S.C.A. 101, 1110, 1131; 
38 C.F.R. § 3.1.  

Review of the claims file shows that the appellant in this 
case has service from August 22, 1976, to February 17, 1977, 
with subsequent service with the Reserves. However, the type 
of duty status (active, active duty for training, or inactive 
duty training) for these periods is unclear.  A May 1, 1978, 
military medical record lists a diagnosis of mild 
hypertension.  At the June 1999 Board hearing conducted at 
the RO, the appellant testified that he was first diagnosed 
with hypertension in 1976 while stationed at Fort Benning and 
that he was again diagnosed with hypertension in 1978.  

If the evidence of a claimant's military service is 
insufficient, VA is required to request verification of 
service from the service department.  Laruan v. West, 11 Vet. 
App. 80, 82 (1998).  Given the nature of the appellant's 
claim, his testimony, and the unclear nature of the 
appellant's duty status at various times pertinent to his 
claim, the Board believes that clarification from the service 
department is necessary before the Board may make an informed 
decision on the appellant's appeal.  

In light of the foregoing, this claim is REMANDED for further 
development as follows:

1.  The RO should contact the appropriate 
service department and obtain written 
clarification of whether the appellant's 
service from August 22, 1976, to February 
17, 1977, and on May 1, 1978, was active 
duty, active duty for training, or 
inactive duty training. 

2.  After verification of such service 
has been received, such information 
should be associated with the claims 
file, and the RO should readjudicate the 
appeal.  If the decision remains adverse 
to the appellant, both he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an appropriate period of time in 
which to respond thereto.  The case 
should thereafter be returned to the 
Board. 

The purpose of this remand is to comply with Laruan v. West, 
11 Vet. App. 80 (1998).  The Board intimates no opinions as 
to the eventual determination to be made in this case.  The 
appellant and his representative are free to submit 
additional evidence and argument in support of the appeal.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



